EXHIBIT PACIFIC GAS AND ELECTRIC COMPANY COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Year ended December 31, 2009 2008 2007 2006 2005 Earnings: Net income $1,250 $1,199 $1,024 $985 $934 Adjustments for income or loss from equity investees of less than 100% owned affiliates and the Company's equity in undistributed income (losses) of less than 50% owned affiliates - Income taxes provision 482 488 571 602 574 Fixed charges 817 860 889 801 589 Total Earnings $2,549 $2,547 $2,484 $2,388 $2,097 Fixed Charges: Interest on short-term borrowings and long-term debt, net 754 $794 $834 $770 $573 Interest on capital leases 19 22 23 11 1 AFUDC debt 44 44 32 20 15 Earnings required to cover the preferred stock dividend and preferred security distribution requirements of majority owned trust - Total Fixed Charges $817 $860 $889 $801 $589 Ratios of Earnings to Fixed Charges 3.12 2.96 2.79 2.98 3.56 Note: For the purpose of computing Pacific Gas and Electric Company’s ratios of earnings to fixed charges, “earnings” represent net income adjusted for the income or loss from equity investees of less than 100% owned affiliates, equity in undistributed income or losses of less than 50% owned affiliates, income taxes and fixed charges (excluding capitalized interest).“Fixed charges” include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, AFUDC debt, and earnings required to cover the preferred stock dividend requirements and preferred security distribution requirements of majority-owned trust.Fixed charges exclude interest on tax liabilities.
